UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7904


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT GREEN, a/k/a Heavy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:05-cr-00037-RBS-FBS-4)


Submitted:   November 10, 2015             Decided:   December 4, 2015


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Green, Appellant Pro Se.     Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert    Lamont    Green    appeals    the    district     court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce his

sentence     pursuant    to   Amendment      782    to   the   U.S.   Sentencing

Guidelines     Manual    (2014).     We    have     reviewed    the   record   and

conclude that the district court did not abuse its discretion in

denying Green’s motion.           See United States v. Smalls, 720 F.3d
193   (4th   Cir.   2013).        Accordingly,      we   affirm   the   district

court’s order.      United States v. Green, No. 4:05-cr-00037-RBS-

FBS-4 (E.D. Va. Dec. 17, 2014).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                       2